                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ELAINE HECHT,                                     *

       Plaintiff,                                 *
v.                                                            Case No.: GJH-17-3786
                                                  *
ERIC D. HARGAN,
Acting Secretary, U.S. Department                 *
of Health and Human Services
                                                  *
       Defendant.
                                                  *
*      *       *       *       *       *      *       *       *       *         *     *       *

                                   MEMORANDUM OPINION

       Plaintiff Elaine Hecht is employed by the U.S. Department of Health and Human

Services (“HHS”) at its HIV/AIDS Bureau in Rockville, Maryland. Plaintiff alleges that HHS

has violated her due process rights under the Fifth Amendment. The Government has filed a

Motion to Dismiss for lack of jurisdiction, ECF No. 4. No hearing is necessary. See Loc. Rule

105.6. Because Plaintiff has failed to exhaust her administrative remedies, the Court holds that it

has no jurisdiction to consider these claims and GRANTS Defendant’s Motion to Dismiss.

I.     STANDARD OF REVIEW

       It is the plaintiff’s burden to prove that subject-matter jurisdiction exists. See Evans v.

B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). In a facial challenge to subject-matter

jurisdiction, a court must determine if the complaint fails to allege facts upon which subject-

matter jurisdiction can be based. See Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009).

In such challenges, the facts alleged in the complaint are taken as true. Id.




                                                  1
II.     DISCUSSION

        Plaintiff has thirty-five years of federal service and is currently employed as a GS-12

Information Management Specialist at HHS. ECF No. 1 ¶¶ 6, 30.1 She alleges a litany of

transgressions by various supervisors and managers at HHS beginning prior to 2005, when she

was employed as a Grade-8 secretary. Id. ¶ 6. Specifically, she contends that HHS violated her

due process rights by:

        refusing to recognize her as a GS-12 Information Management Specialist;
        upgrading Plaintiff Hecht’s position to a Grade-13 and refusing to select her for
        the upgraded position; summarily removing Plaintiff’s duties and requiring
        Plaintiff Hecht to train the person selected for the Grade-13 position; falsely
        claiming that Plaintiff had limited proficiency and needed daily coaching; and
        ordering Plaintiff Hecht to perform duties outside of her position description and
        clerical duties and service as a back up to a grade 8 clerical staff person.

Id. ¶ 30. Defendant contends that prior to bringing this action in federal court, Plaintiff must have

first exhausted her remedies available under the Civil Service Reform Act (“CRSA”), 5 U.S.C. §

1214.2 The Court agrees.

        The CSRA “plainly precludes extrastatutory judicial review of constitutional claims that

are asserted before an employee has exhausted his remedies available under the statute.” Fleming

v. Spencer, 718 F. App’x 185, 188 (4th Cir. 2018). Because the CSRA “established a

comprehensive system for reviewing personnel action taken against federal employees,” it

“provides the exclusive avenue to judicial review when a qualifying employee challenges an

adverse employment action” by arguing that the action is unconstitutional. Elgin v. Dep’t of

Treasury, 567 U.S. 1, 5 (2012). An adverse action includes a removal from federal service, a



1
  Unless otherwise stated, the background facts are taken from Plaintiff’s Complaint, ECF No. 1, and are presumed
to be true.
2
  Defendant also contends that the CSRA provides the exclusive remedy for employees raising constitutional claims,
even where the CSRA does not provide an administrative remedy for those claims. See ECF No. 4-1 at 5 (Pin cites
to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated by that
system.). The Court need not decide this issue.

                                                        2
suspension for more than 14 days, a reduction in grade, a reduction in pay, and a furlough of 30

days or less. 5 U.S.C. § 7512. An adverse action also includes a “constructive demotion.” See,

e.g., Spicer v. Dep’t of Defense, 59 M.S.P.R. 359, 368 (M.S.P.B. 1993). The act gives an

employee the right to challenge an adverse action in a hearing before the Merit Systems

Protection Board (“MSPB”). Elgin, 567 U.S. at 5. Employees who are “dissatisfied with the

MSPB’s decision [are] entitled to judicial review in the United States Court of Appeals for the

Federal Circuit.” Id.

       For allegations of prohibited personnel practices that are not considered “adverse actions”

under the CSRA, the statute requires complaints be first brought to the MSPB’s Office of Special

Counsel (“OSC”). See 5 U.S.C. § 1214(a)(3); Fleming, 718 F. App’x at 188. These prohibited

practices include the taking of any personnel action that violates “merit system principles,”

including any violation of an employee’s constitutional rights and any “arbitrary action.” 5

U.S.C. § 2301(b)(2).

       Whether Plaintiff’s action is considered a non-adverse action that must have been first

brought to OSC or an adverse action that could have initially been brought before the MSPB, she

was required to utilize one or both of these procedures to exhaust her administrative remedies

under the CSRA. Fleming, 718 F. App’x at 188. Plaintiff offers only the conclusory allegation

that she has “exhausted all administrative remedies prior to filing suit.” ECF No. 1 ¶ 2. But

whether a plaintiff has exhausted administrative remedies is a question of law. See Kilpatrick v.

Hollifield, 592 F. App’x 199, 200 (4th Cir. 2015). Plaintiff offers no factual support for this legal

conclusion, as she never alleges that she brought her claim either to OSC or to MSPB. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[W]e are not bound to accept as true a legal




                                                  3
conclusion couched as a factual allegation.”) Because she has not plausibly alleged that she has

exhausted her administrative remedies, this Court has no jurisdiction to consider her claims.

III.   CONCLUSION

       Defendant’s Motion to Dismiss, ECF No. 4, is granted without prejudice. A separate

Order shall issue.


Date: February 8, 2019                                      ______/s/____________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                                4
